                           UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:16-CV-00861-GCM

    ROBERT C. BARCHIESI, and LEJLA                 )
    HADZIC, Individually and in a                  )
    representative capacity on behalf of a class   )
    of all persons similarly situated,             )
                                                   )
                           Plaintiffs,             )
                                                               ORDER GRANTING FINAL
    vs.                                            )
                                                               APPROVAL OF CLASS
                                                   )
                                                                  SETTLEMENT
    CHARLOTTE SCHOOL OF LAW, LLC                   )
    and INFILAW CORPORATION,                       )
                                                   )
                           Defendants.             )
                                                   )

          On January 9, 2018, this Court heard the motion for final approval of the class

action settlement of Settling Plaintiffs Spencer Krebs, Morgan Switzer, Dave Wyatt,

Krystal Horsley, Jacenta Marie Price, Markisha Dobson, Raissa Levy, James Villanueva,

Shanna Rivera, and Andre McCoy, individually and in their representative capacity on

behalf of all others similarly situated, and Leah Ash individually (collectively “Settling

Plaintiffs”), and Defendants Charlotte School of Law, LLC (“CSL”), InfiLaw Corporation,

InfiLaw Holding, Chidi Ogene, Jay Conison, and Don Lively (“Defendants”).1 This Court

reviewed: (a) the motion and the supporting papers, including the Settlement Agreement;

(b) any objections filed with or presented to the Court; (c) the parties’ responses to any

objections; and (d) counsels’ arguments. Based on this review, the reasons stated in open

court, and the findings below, the Court finds good cause to grant the motion.



1
  Capitalized terms in this Order, unless otherwise defined, have the same definitions as
those terms in the Settlement Agreement.


                                              1
FINDINGS:

       1.      For the reasons stated in the Order Granting Preliminary Approval of Class

Settlement and Preliminary Class Certification, and having found nothing in any submitted

objections that would disturb these previous findings, this Court finds and determines that

the proposed settlement Class, as defined below, meets all of the legal requirements for

class certification for settlement purposes under Federal Rules of Civil Procedure 23(a)

and 23(b)(1)(B).

       2.      Further, the Court hereby finds that the Settlement Agreement is, in all

respects, fair, adequate, and reasonable, and therefore approves it. Among other matters

considered, the Court took into account: (a) the complexity of Plaintiffs’ theory of liability;

(b) the arguments raised by Defendants in its pleadings that could potentially preclude or

reduce the recovery by Class Members; (c) delays in any award to the Class that would

occur due to further litigation and appellate proceedings; (d) the amount of discovery that

has occurred; (e) the relief provided to the Class; and (f) the recommendation of the

Settlement Agreement by counsel for the Parties.

       3.      The Court also finds that extensive arm’s-length negotiations have taken

place, in good faith, between Class Counsel and Defendants’ Counsel resulting in the

Settlement Agreement.       These negotiations were presided over by the experienced

mediator Hunter Hughes.

       4.      The Settlement Agreement provides substantial and adequate value to the

class in the form of Settlement Payments.




                                              2
        5.      The Claims Administrator provided notice to Class Members in compliance

with Section 5.1 of the Settlement Agreement, due process, and Rule 23 of the Federal

Rules of Civil Procedure. The notice: (i) fully and accurately informed Class Members

about the lawsuit and settlement; (ii) provided sufficient information so that Class

Members were able to decide whether to accept the benefits offered or object to the

proposed settlement; (iii) provided procedures for Class Members to file written objections

to the proposed settlement, to appear at the hearing, and to state objections to the proposed

settlement; and (iv) provided the time, date, and place of the final fairness hearing.

        6.      The Parties adequately performed their obligations under the Settlement

Agreement.

        7.      An incentive award to each Representative Plaintiff and Leah Ash of $500

is fair and reasonable in light of:      (a) Settling Plaintiffs’ risks (including financial,

professional, and emotional) in commencing these Consolidated Actions; (b) the time and

effort spent by Leah Ash and Representative Plaintiffs in litigating this action as the Class

Representatives; and (c) Settling Plaintiffs’ public interest service.

        8.      An award of 15% of the settlement in attorneys’ fees plus $35,773.82 in

costs to Settling Plaintiffs’ Counsel is fair and reasonable in light of the nature of this case,

Settling Plaintiffs’ Counsel’s experience, its efforts in prosecuting these Consolidated

Actions, and the benefits obtained for the Class and Leah Ash.

IT IS ORDERED THAT:

        1.      Class Members. The Class Members are defined as: any person who

enrolled in, attended, or paid tuition or fees to CSL between September 1, 2013 and August




                                               3
15, 2017. Excluded from the Class are Defendants’ Counsel, Defendants’ officers and

directors, and the Judge presiding over the Consolidated Actions.

       2.      Binding Effect of Order. This order applies to all claims or causes of

action settled under the Settlement Agreement, and binds all Class Members.

       3.      Dismissal with Prejudice.         Upon the Final Settlement Date, the

Consolidated Actions are dismissed with prejudice, without costs to either Plaintiffs or

Defendants.

       4.      Release and Covenant Not To Sue. Upon the Final Settlement Date,

Plaintiffs and all Class Members: (1) are deemed to and shall have released, discharged,

and covenanted not to sue Released Defendant Parties from all claims arising out of or

asserted in the Consolidated Actions and claims released or covenanted not to be asserted

under the Settlement Agreement in accordance with Sections 7.3 and 7.4 of the Settlement

Agreement; and (2) are barred and permanently enjoined from asserting, instituting, or

prosecuting, either directly or indirectly, these claims in any forum; all subject to the

provisions of Section 7.7 of the Settlement Agreement. Upon the Final Settlement Date,

Defendants: (1) are deemed to and shall have released, discharged, and covenanted not to

sue Released Plaintiff Parties from all claims arising out of or asserted in the Consolidated

Actions and claims released or covenanted not to be asserted under the Settlement

Agreement in accordance with Sections 7.5 and 7.6 of the Settlement Agreement; and (2)

barred and permanently enjoined from asserting, instituting, or prosecuting, either directly

or indirectly, these claims in any forum; all subject to the provisions of Section 7.7 of the

Settlement Agreement. The full terms of the releases and covenants not to sue described




                                             4
in this paragraph are set forth in Sections 7.3, 7.4, 7.5, 7.6, and 7.7 of the Settlement

Agreement and are specifically incorporated herein by this reference.

       5.     Injunction of State Court Actions. All State Actions in North Carolina

Courts against any of the Released Defendant Parties by any State Plaintiff or any Class

Member are hereby enjoined.

       6.     Injunction of Other Actions. Any other action filed or to be filed in any

forum by any of the Releasing Plaintiff Parties against any of the Released Defendant

Parties is hereby enjoined to the extent it is based upon the same operative facts as the

Consolidated Actions or comes within the ambit of the releases or covenants not to sue

contained in Sections 7.3, 7.4, 7.5, and 7.6 of the Settlement Agreement; subject to the

provisions of Section 7.7 of the Settlement Agreement. For the avoidance of doubt, this

Order does not enjoin claims against any Sterling Entity, as defined in the Settlement

Agreement.

       7.     Class Relief. Defendants, through the Claims Administrator, will issue a

Settlement Payment to each Class Member who submitted a valid and timely Claim Form

and is approved by the Claims Administrator (i.e., each Authorized Claimant) pursuant to

procedures and in the amount to be calculated in the Settlement Agreement Section 10.2

and under the timeline stated in Section 10.2 of the Settlement Agreement.

       8.     Attorneys’ Fees and Costs. Settling Plaintiffs’ Counsel are awarded 15%

of the settlement in attorneys’ fees plus $35,773.82 in costs. The Claims Administrator

shall make such payment from the Settlement Fund pursuant to the timeline stated in

Section 3.4 of the Settlement Agreement.




                                            5
9.            Representative Plaintiffs. Representative Plaintiffs and Leah Ash are each

awarded $500 as incentive awards. The Claims Administrator shall make such payments

from the Settlement Fund pursuant to the timeline stated in Section 3.3 of the Settlement

Agreement.

10.           Court’s Jurisdiction. Pursuant to the Parties’ request, the Court will retain

jurisdiction over this action and the parties until final performance of the Settlement

Agreement.



                                     Signed: January 16, 2019




                                            6
